FROM MERRIMACK CIRCUIT COURT.
The statute of 1872 (ch. 39) permits the writ to be amended by striking out the name of any plaintiff before the evidence is closed or the case submitted. The amendment, therefore, in this case was properly allowed; but whether the plaintiff can maintain her action as sole plaintiff depends upon whether she comes within the provisions of Gen. Stats., ch. 164, sec. 5, which provide that a married woman may sue and be sued in her own name for any cause of action accruing during her separate residence, if she is the wife of an alien, or of a citizen of another state, and has resided here six months successively; and, if necessary, when she amends she may so describe herself. Whether her husband is an alien, or resides out of the state, and whether she has resided in the state six months successively, are facts to be established on the trial of this action, and no question arising from such a state of facts is now before this court.